Citation Nr: 0209219	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-17 305	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for glaucoma of the 
right eye secondary to enucleation of the left eye. 

2.  Entitlement to an increased rating for enucleation of the 
left eye, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from March 1951 to February 
1954. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  The 
development requested by the Board in its April 2001 remand 
has been accomplished, and this case is now ready for 
appellate review.  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  There is no probative medical evidence linking glaucoma 
in the right eye to enucleation of the left eye. 

3.  The left eye is absent; visual acuity in the right eye is 
20/60.  

4.  There are no extraordinary factors associated with the 
service-connected enucleation of the left eye productive of 
an unusual disability picture such as to render application 
of the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  Glaucoma of the right eye is not proximately due to, the 
result of, or aggravated by enucleation of the left eye.  
38 C.F.R. § 3.310 (2001); Allen v. Brown, 7 Vet. App. 439 
(1995). 

2.  The criteria for a rating in excess of 40 percent for 
enucleation of the left eye are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.84a, 
Diagnostic Code (DC) 6066 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by rating decisions dated in April and 
July 1999, statements of the case dated in July and September 
1999 and supplemental statements of the case dated in January 
2000, July 2000 and December 2001.  The Board concludes that 
the discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claims, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include clinical reports dated through a November 2001 VA 
examination has been obtained by the RO, and there is no 
specific reference to any other pertinent records that need 
to be obtained.  In this regard, the development requested by 
the Board in its April 2001 remand has been accomplished, as 
the veteran was informed of the VCAA by letter dated in April 
2001 and provided with the eye examination requested in this 
remand.  The veteran has not identified any additional 
pertinent records for submission by himself or that need to 
be obtained by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Glaucoma of the Right Eye

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection is warranted for a disability which is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2001).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition is  considered a part of 
the original condition.  Id.

The Board notes that the veteran has not claimed entitlement 
to service connection for glaucoma of the right eye on a 
"direct" basis; rather, he asserts that he has developed 
this condition due to his service connected enucleation of 
the left eye,  principally due to "eye strain" resulting 
from this disability.  Thus, he argues that "secondary" 
service connection for glaucoma in the right eye is 
warranted.  

Absent any independent supporting clinical evidence from a 
physician or other medical professional, lay statements 
expressing the belief that disabilities are service connected 
are not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In the instant case, a vague private medical 
statement dated in March 2000 offers no measurable support 
for the veteran's assertions or for those of the veteran's 
representative presented at a January 2000 hearing, linking 
glaucoma in the right eye to the enucleation of the left eye.  
In this regard, the veteran's left eyeball was surgically 
removed following an accident in service in 1952.  It was not 
until over forty years after this accident that the veteran 
was treated for glaucoma in the right eye.  See VA outpatient 
records dated in 1998 and VA visual examination dated in 
February 1999.  Moreover, the clinical opinions of record 
specifically addressing the issue of the etiologic 
relationship between the veteran's enucleation of the left 
eye and glaucoma of the right eye have ruled out any 
"direct" or "indirect" connection between the two 
conditions.  See opinions following February 1999 and 
November 2001 VA examinations.  

In this case, rather than supporting the veteran's 
assertions, the weight of the objective clinical evidence 
that is of record, in the form of the "negative" medical 
opinions discussed above, directly contradicts the assertions 
by the veteran and his representative.  In short, therefore, 
the Board finds the "negative" evidence to outweigh the 
"positive," and the claim for service connection for 
glaucoma of the right eye must accordingly be denied.  
Espiritu, 2 Vet. App. at 492; Gilbert, 1 Vet. App. at 49.  

III.  Enucleation of the Left Eye

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where compensation is in effect for only one eye, the visual 
acuity in the nonservice-connected eye is considered to be 
normal (20/40 or better) unless there is blindness in the 
nonservice-connected eye.  See 38 U.S.C.A. § 1160; 38 C.F.R. 
§§ 3.383, 4.84a, Diagnostic Code 6066.  When a veteran has 
blindness or loss of use of one eye which is rated as if 
service-connected and nonservice-connected blindness in the 
other eye, the rating shall be evaluated as if both 
disabilities were service connected.  Absent total blindness, 
visual acuity in the nonservice-connected eye is considered 
to be normal irrespective of any vision disability in that 
eye.  Id.  Under 38 C.F.R. § 4.84a, DC 6066 the anatomical 
loss of one eye is rated as 40 percent disabling unless there 
is nonservice-connected blindness in the other eye.  

With the above criteria in mind, the relevant facts will be 
briefly summarized.  As indicated in the previous section, 
the veteran sustained an injury to his left eye during 
service in 1952 which necessitated the surgical removal of 
his left eyeball.  As a result, service connection for 
enucleation of the left eye was granted by a June 1954 rating 
decision.  A 40 percent rating was assigned under DC 6066, 
and this rating has been continued until the present time.  
The veteran was also afforded special monthly compensation 
based on the anatomical loss of one eye by rating decision 
dated in September 1954; however, the level of special 
monthly compensation is not at issue.  With regard to the 
right eye, blindness has never been demonstrated in this eye, 
and corrected acuity was most recently measured at 20/60 in 
the right eye upon VA examination in November 2001.  

Applying the pertinent legal criteria to the facts summarized 
above, absent blindness in the right eye, acuity in the right 
eye is appropriately considered to be 20/40 or better for 
rating purposes.  38 C.F.R. § 3.383(a).  Under Table V at 38 
C.F.R. § 4.84a, a 40 percent rating is for assignment where 
there is the anatomical loss of one eye and 20/40 or better 
vision in the other eye.  38 C.F.R. § 4.84a, DC 6066.  Thus, 
the 40 percent rating currently assigned under the provisions 
of DC 6066 represents the veteran's current level of 
disability for his enucleation of the left eye under the VA 
Schedule for Rating Disabilities.  Under 38 U.S.C.A. 
§ 7104(c), the Board is bound by these criteria, and review 
of the potentially applicable law and regulations reveals no 
provision which would warrant increased compensation under 
the facts of this case.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the enucleation of the 
left eye is demonstrated, nor is there any other evidence 
that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1). 
ORDER

Entitlement to service connection for glaucoma of the right 
eye secondary to enucleation of the left eye is denied. 

Entitlement to a rating in excess of 40 percent for 
enucleation of the left eye is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

